307 F.3d 352
UNITED STATES of America, Plaintiff-Appellant,v.SOUTHLAND MANAGEMENT CORPORATION; et al., Defendants,W. Thad McLaurin; Charles C. Taylor, Jr.; Arthur W. Doty, Defendants-Appellees.
No. 00-60267.
United States Court of Appeals, Fifth Circuit.
September 23, 2002.

John S. Koppel (argued), Douglas N. Letter, U.S. Dept. of Justice, Civil Div.-App. Staff, Washington, DC, for Plaintiff-Appellant.
Alan W. Perry (argued), Roland M. Slover, Forman, Perry, Watkins, Krutz & Tardy, Jackson, MS, for Defendants-Appellees.
William Bradley Tully, John Robert Hellow, Hooper, Lundy & Bookman, Los Angeles, CA, for Federation of American Hospitals, Amicus Curiae.
Appeal from the United States District Court for the Southern District of Mississippi; Tom S. Lee, Chief Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion April 11, 2002, 5 Cir., 2002, 288 F.3d 665)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER, DENNIS and CLEMENT, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.